Exhibit 10.33 [FORM OF CITI LONG-TERM RESTRICTED STOCK AWARD AGREEMENT Citi Long-Term Restricted Stock Award Agreement 1. Award Agreement. Citigroup Inc. (“Citigroup”) hereby grants to {NAME} (the “Participant”), the award summarized below, pursuant to the terms of the Citi Long-Term Restricted Stock Program (the “Program”). The terms, conditions and restrictions of your award are contained in this Equity Award Agreement, including the attached Appendix (together, the “Agreement”), and are summarized, along with additional information, in the Citi Long-Term Restricted Stock Program prospectus for awards granted on December 30, 2009, and any applicable prospectus supplements (together, a “Prospectus”). Your award is also governed by the Citigroup 2009 Stock Incentive Plan, and as it may be further amended from time to time (the “Plan”). For the award to be effective, you must accept below, acknowledging that you have received and read the Prospectus and this Agreement, including the Appendix. 2. Citi Long-Term Restricted Stock Program Award Summary* Award Summary Award Date: December 30, 2009 Number of Shares {# SHARES} Vesting Date: 100% on January 20, 2013 Form of Award: {Restricted Stock} {Deferred Stock} 3. Acceptance and Agreement by Participant. I hereby accept the award described above, and agree to be bound by the terms, conditions, and restrictions of such award as set forth in this Agreement, including the Appendix, and in the Prospectus (acknowledging hereby that I have read and that I understand such documents), the Plan and Citigroup’s policies, as in effect from time to time, relating to the administration of the Program and the Plan. I understand that vesting is conditioned upon continuous employment with the Company, and that an Award may be cancelled if there is a break in or termination of my employment with the Company. CITIGROUP INC. PARTICIPANT'S ACCEPTANCE: By: [Name] Name: [Title] GEID: *The terms, conditions and restrictions applicable to your award, including what happens in the event of a termination or suspension of your employment, and including restrictions or a potential waiver of your rights that may apply pursuant to provisions of the Emergency Economic Stabilization Act of 2008, are contained in this Agreement, which includes the Appendix hereto, and are also summarized in the Prospectus. CITI LONG-TERM RESTRICTED STOCK AWARD AGREEMENTAPPENDIX This Appendix constitutes part of the Equity Award Agreement (the “Agreement”) and is applicable to the Long-Term Restricted Stock Program award summarized on the first page of this Agreement. This Appendix is part of the Agreement and sets forth the terms and conditions and other information applicable to the restricted or deferred stock award (the “Award”) made to Participant under the Program, as described in the Award Summary on page 1. All Awards are denominated in shares of Citigroup common stock, par value $.01 per share (referred to herein as “shares” or “Citigroup stock”). The “Company”, for purposes of this Agreement, shall mean Citigroup and its subsidiaries that participate in the Program, except where provided otherwise herein. 1. Terms and Conditions.
